Citation Nr: 1601790	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  10-37 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a left ankle injury.

2.  Entitlement to service connection for a left foot condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a left foot condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran suffered an ankle sprain during service which required a cast and crutches. 

2.  The Veteran has been diagnosed during the appeal period with left ankle pain, chronic left ankle sprain, and mild degenerative changes with calcaneal bone spur to the left ankle.

3.  The evidence is in equipoise as to whether the Veteran's current left ankle condition is related to his in-service ankle sprain. 


CONCLUSION OF LAW

The criteria for service connection for residuals of a left ankle injury have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that he has had ongoing pain and difficulty with his left ankle since suffering an ankle sprain during service and that he is therefore entitled to service connection. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service treatment records confirm that the Veteran suffered an ankle sprain in September 1963 during service in Germany and was treated with a walking cast and crutches.  A statement from one of the Veteran's fellow service members indicates the Veteran's ankle was painful for the remainder of his service in Germany. 

The Veteran has been diagnosed during the appeal period with left ankle pain, chronic left ankle sprain, and mild degenerative changes with calcaneal bone spur to the left ankle.

The Veteran has had two VA examiners opine that his current condition is not related to his in-service ankle sprain.  Both examiners relied on the fact that the Veteran did not seek treatment for the condition between 1963 and 2009 as grounds for their conclusion.  However, the Veteran has stated that he could not afford to seek treatment and so did not.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Thus, the Veteran is competent to report on the continuity of his pain since service.  Finally, a VA podiatrist has stated that it is at least as likely as not that the Veteran's ongoing left ankle pain could have been from the previous injury while in the military.

While it is unclear to what extent the Veteran's current ankle condition is related to his in-service injury, the evidence is in equipoise that there is a relationship between the two.  Where, as here, the evidence is in relative equipoise concerning a nexus between the claimed in-service injury and the present disability, the Veteran will receive the benefit of the doubt on the issue.  38 U.S.C.A. § 5107(b).  Therefore, resolving all doubt in the Veteran's favor, service connection for the residuals of an ankle injury is granted.  38 C.F.R. § 3.303(a).


ORDER

Service connection for residuals of a left ankle injury is granted. 


REMAND

The Veteran has been diagnosed with osteoarthritis along with mild pes planus of the left foot.  The Veteran contends that his current foot conditions are resultant from his in-service ankle sprain.  The Veteran underwent VA examinations in November 2009 and April 2010 to address this contention.  Neither examiner however, opined on whether the Veteran's left foot arthritis was related to his in-service injury.  As such, an examination is necessary in order to determine whether the Veteran's foot arthritis or pes planus initially manifested during active duty or are otherwise etiologically related to service.  38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Additionally, the most recent VA treatment records of record are dated April 2010.  Any VA treatment records created since that time should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service foot symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain and associate any VA treatment records generated since April 2010 that pertain to the Veteran. 

3.  Then schedule the Veteran for an examination by an appropriate VA medical professional in order to determine whether it is at least as likely as not that the Veteran's current foot condition is related to or had its onset during service.  

The examiner should review the Veteran's claims file, conduct any necessary testing, and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions.

4.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


